OMB APPROVAL OMB Number: 3235-0578 Expires:January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22359 Ultimus Managers Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end: November 30, 2013 Date of reporting period: February 28, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. LYRICAL U.S. VALUE EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) COMMON STOCKS - 96.1% Shares Value Consumer Discretionary - 25.1% Auto Components - 5.5% Goodyear Tire & Rubber Company (The) * $ Johnson Controls, Inc. Household Durables - 5.7% Jarden Corporation * Newell Rubbermaid, Inc. Internet & Catalog Retail - 2.8% Liberty Interactive Corporation - Series A * Media - 5.5% Comcast Corporation DIRECTV * Multi-line Retail - 2.5% J.C. Penney Company, Inc. * Textiles, Apparel & Luxury Goods - 3.1% Fifth & Pacific Companies, Inc. * Consumer Staples - 2.8% Food & Staples Retailing - 2.8% CVS Caremark Corporation Energy - 5.2% Oil, Gas & Consumable Fuels - 5.2% EOG Resources, Inc. Suncor Energy, Inc. Financials - 14.5% Capital Markets - 2.9% Ameriprise Financial, Inc. Diversified Financial Services - 3.0% NASDAQ OMX Group, Inc. Insurance - 8.6% Aflac, Inc. Assurant, Inc. Willis Group Holdings plc Health Care - 8.2% Health Care Providers & Services - 5.4% Aetna, Inc. WellPoint, Inc. Life Sciences Tools & Services - 2.8% Thermo Fisher Scientific, Inc. LYRICAL U.S. VALUE EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.1% (Continued) Shares Value Industrials - 17.8% Aerospace & Defense - 2.8% Raytheon Company $ Construction & Engineering - 3.3% AECOM Technology Corporation * Electrical Equipment - 3.0% Eaton Corporation plc Machinery - 2.9% Flowserve Corporation Road & Rail - 2.9% Avis Budget Group, Inc. * Trading Companies & Distributors - 2.9% AerCap Holdings N.V. * Information Technology - 16.8% Computers & Peripherals - 5.4% Lexmark International, Inc. - Class A. Western Digital Corporation Electronic Equipment, Instruments & Components - 5.8% Corning, Inc. TE Connectivity Ltd. IT Services - 5.6% Lender Processing Services, Inc. Western Union Company (The) Materials - 5.7% Chemicals - 2.8% Celanese Corporation Containers & Packaging - 2.9% Owens-Illinois, Inc. * Total Investments at Value — 96.1% (Cost $3,511,702) $ Other Assets in Excess of Liabilities — 3.9% Net Assets — 100.0% $ * Non-income producing security. See accompanying notes to Schedule of Investments. LYRICAL U.S. VALUE EQUITY FUND NOTES TO SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) 1. Securities Valuation Lyrical U.S. Value Equity Fund’s (the “Fund”) portfolio securities are valued at market value as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (normally 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sales prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise at the most recently quoted bid price.In the event that market quotations are not readily available, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Fund and will be classified as Level 2 or 3 (see below) within the fair value hierarchy, depending on the inputs used.Factors determining portfolio investments subject to fair value determination include, but are not limited to, the following: the spread between bid and asked prices is substantial; infrequency of sales; thinness of market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or future markets, such as the suspension or limitation of trading.Securities with remaining maturities of 60 days or less are valued at amortized cost value, absent unusual circumstances. Accounting principles generally accepted in the United States establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurement. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: •Level 1 – quoted prices in active markets for identical securities •Level 2 – other significant observable inputs •Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosures purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. LYRICAL U.S. VALUE EQUITY FUND NOTES TO SCHEDULE OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Fund’s investments as of February 28, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
